UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-03919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 Item 1: Schedule of Investments Vanguard STAR Fund Schedule of Investments As of January 31, 2013 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (44.0%) Vanguard Windsor II Fund Investor Shares 71,489,419 2,203,304 Vanguard Windsor Fund Investor Shares 74,559,267 1,201,895 Vanguard PRIMECAP Fund Investor Shares 12,860,373 954,497 Vanguard U.S. Growth Fund Investor Shares 41,991,232 941,024 Vanguard Morgan Growth Fund Investor Shares 45,123,585 938,119 Vanguard Explorer Fund Investor Shares 6,998,681 594,048 International Stock Funds (18.8%) Vanguard International Value Fund 45,152,861 1,462,953 Vanguard International Growth Fund Investor Shares 72,612,943 1,460,972 Bond Funds (37.2%) Vanguard Short-Term Investment Grade Fund Investor Shares 177,970,371 1,925,639 Vanguard GNMA Fund Investor Shares 177,676,682 1,924,239 Vanguard Long-Term Investment-Grade Fund Investor Shares 179,975,310 1,916,737 Total Investment Companies (Cost $11,205,063) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.143% (Cost $2,142) 2,141,626 2,142 Total Investments (100.0%) (Cost $11,207,205) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
